Citation Nr: 1632927	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI), to include mental disorder other than posttraumatic stress disorder (PTSD) (other mental disorder, sleep disorder (insomnia), cognitive deficit (memory loss), and syncope).

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for scalp wound with residual scar.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to an effective date prior to June 6, 2014 for the award of service connection for tinnitus.

6.  Entitlement to an effective date prior to June 6, 2014 for the award of service connection for bilateral hearing loss.
7.  Entitlement to an effective date prior to June 6, 2014 for the award of a 10 percent rating for scalp wound with residual scar.


REPRESENTATION

Appellant represented by:	Attorney J. Michael Woods


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Oakland, California RO and an October 2014 rating decision by the Lincoln, Nebraska RO; the claims file is in the jurisdiction of the Oakland RO.

The issues of service connection for residuals of TBI and seeking an increased rating for PTSD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's scalp wound with residual scar is not shown to be manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features; or more than one characteristic of disfigurement.  

2.  The Veteran's hearing acuity is not shown to have been worse than Level I in either ear.  

3.  The Veteran's first claim seeking service connection for hearing impairment (to include tinnitus) was received by VA on June 6, 2014.

4.  The Veteran's claim for a separate compensable rating for scalp wound with residual scar was received by VA on June 6, 2014; there is no evidence of increased severity of the disability within the one year period preceding that date.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for scalp wound with residual scar is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7800, 7804, 7805 (2015).

2.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86, Code 6100 (2015).

3.  An effective date prior to June 6, 2014, for the awards of service connection for bilateral hearing loss and tinnitus is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015).

4.  An effective date prior to June 6, 2014, for the award of a 10 percent rating for scalp wound with residual scar is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by February 2009 and August 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As the October 2014 rating decision on appeal granted service connection for bilateral hearing loss and tinnitus (and a separate rating for scalp wound with residual scar) and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2016 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased ratings and earlier effective dates, and the appellant and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in September 2014.  As will be discussed in greater detail below, the Board finds the examination reports to be adequate for rating purposes, as they reflect a thorough review of the record, the examinations included all necessary findings, and the medical opinions offered include adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant has not identified any evidence pertinent to these matters that remains outstanding.  Notably, effective dates of awards are for the most part based on what is already in the record, and when it was received (and generally further development of evidence is not necessary).  VA's duty to assist is met.  Accordingly, the Board will address the merits of these claims.
Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Increased rating for scalp wound with residual scar

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The claim for an increased rating for scalp wound with residual scar was received in June 2014.

Scars of the head, face or neck are rated under the criteria in 38 C.F.R. § 4.118, Codes 7800 through 7805.  Under Code 7800, a 10 percent rating is warranted for scars of the head, face, or neck with one of the following characteristics of disfigurement: scar 5 or more inches in length, scar at least one-quarter inch wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  

A 30 percent rating is warranted for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable (meaning there is a frequent loss of covering of skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.

Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code.  [Codes 7801 and 7802 apply to scars not of the head, face, or neck, and therefore do not apply to this claim.]  38 C.F.R. § 4.118.

On September 2014 VA examination, the Veteran was noted to have sustained a wound to the scalp and had shrapnel removed at the time.  He reported no symptoms relative to the wound itself.  A scar on the left temporal lobe area of the Veteran's head was minimally visible and measured 0.75 centimeters by 0.5 centimeters.  The scar was not painful and not unstable.  There was depression or elevation, but no adherence to underlying tissue or missing underlying soft tissue.  There was no abnormal pigmentation or texture.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in limitation of function or impact the Veteran's ability to work.  A CT scan of the head did not find any retained shrapnel on the head/scalp area.  

Based on this evidence, an October 2014 rating decision granted a separate 10 percent rating for the scalp wound with residual scar.

VA and non-VA treatment records are otherwise silent for complaints or findings regarding the scalp wound with residual scar.

The findings outlined above provide evidence against this claim, clearly indicating that there is no visible or palpable tissue loss and no gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) due to the Veteran's scalp wound with residual scar.  There is also no evidence that the scalp wound with residual scar has resulted in two or three of the characteristics of disfigurement listed in the rating criteria.  On VA examination, there was evidence that the surface contour of the scar was elevated or depressed on palpation but none of the other described characteristics of disfigurement.

The record does not include any evidence of a distinct period of time when the symptoms of the Veteran's scalp wound with residual scar exceeded what is encompassed by the 10 percent rating assigned, and therefore a "staged" increased rating is not warranted for this disability.  

The Board has considered whether referral of this matter to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) is indicated.  However, the schedular criteria contemplate the findings and associated functional impairment shown; there is no manifestation that is not encompassed by the schedular criteria.  All impairment of the scalp wound with residual scar is accounted for by the schedular rating assigned.  See 38 C.F.R. § 4.1.  Accordingly, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App.111 (2008).  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.




Increased rating for bilateral hearing loss

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining a level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.

On September 2014 VA examination, puretone thresholds, in decibels, were:



HERTZ
1000
2000
3000
4000
Right 
25
50
35
30
Left
25
30
40
45

Average puretone thresholds were 35 decibels for the right ear and 35 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.  The examiner opined that the Veteran's hearing loss impacts his ordinary conditions of daily life, including his ability to work; the Veteran reported that he could not hear as well out of his right ear.  

An October 2014 rating decision granted service connection for bilateral hearing loss, rated 0 percent.  

Applying the results of the September 2014 VA examination to Table VI produces a finding that the Veteran had Level I hearing acuity in each ear.  Under Table VII, these levels warrant a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.   

There is no evidence showing an increase in hearing loss disability such that would warrant a compensable rating.  There is no other medical record that provides a basis for rating the Veteran's hearing loss disability.  Consequently, a compensable rating may not be assigned.

The Board finds the September 2014 examination to be adequate for rating purposes, as it was conducted in accordance with regulatory guidelines, included the findings necessary for rating the hearing loss disability, and included notation of the Veteran's reports of the impact of the disability on his activities and employment.  The examiner elicited from the Veteran descriptions of the functional impairment that arises from his hearing loss.  The Board finds no reason to question that the functional impairment is as the Veteran describes.  Such impairment is contemplated by the rating assigned.

The Board has considered whether referral of this matter to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) is indicated.  However, the schedular criteria contemplate the findings and associated functional impairment shown; there is no manifestation that is not encompassed by the schedular criteria.  Accordingly, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun, supra.  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

Earlier effective dates

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

In determining the effective date of an award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

Effective date for the awards of service connection for bilateral hearing loss and tinnitus

The Veteran did not file a claim seeking service connection for hearing loss or tinnitus prior to June 6, 2014.  On that day, the AOJ received a VA Form 21-526EZ seeking service connection for several disabilities, including tinnitus.  The October 2014 rating decision on appeal granted service connection for tinnitus, rated 10 percent, effective June 6, 2014.  The October 2014 rating decision noted that service connection for hearing loss was inferred based on the claim for tinnitus, as the evidence indicated that the Veteran's tinnitus is a symptom of his hearing loss.  The rating decision granted service connection for bilateral hearing loss, rated 0 percent, effective June 6, 2014.  

The governing law and regulation are clear that (with exceptions not here applicable) an award of service connection based on an original claim is the date of receipt of the claim (or the date entitlement arose, whichever is later).  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the only question before the Board at this time is whether, at any time prior to June 6, 2014, the Veteran communicated an intent to file a claim of service connection for bilateral hearing loss or tinnitus.  There is nothing in the record to suggest that he did so.  Nothing in his record received prior to June 6, 2014 may be construed as either a formal or informal claim seeking service connection for bilateral hearing loss or tinnitus.  Neither the Veteran nor his representative has alleged that he submitted an earlier claim for service connection for bilateral hearing loss or tinnitus.  

The Veteran's VA Form 21-526EZ seeking service connection for tinnitus was received on June 6, 2014.  When the AOJ granted service connection for bilateral hearing loss and tinnitus, it assigned this date as the effective date of the awards.  Under the governing law and regulations there is no basis for assigning an effective date prior to June 6, 2014 in the circumstances presented. 

Effective date for the award of a 10 percent rating for scalp wound with residual scar

The Veteran contends that he should be granted an earlier effective date for the 10 percent rating now assigned for his scalp wound with residual scar.  

Historically, a September 1968 rating decision granted the Veteran service connection for residuals of shrapnel wounds to the right knee, left foot and scalp, rated 0 percent, effective from the date following his separation from service.  He was informed of the decision and of his appellate rights, and did not initiate an appeal of the decision, or submit new and material evidence within the following year.  That rating decision is therefore final.  38 U.S.C.A. § 7105. 

In January 2009, the Veteran filed a claim for an increased rating for his residuals of shrapnel wounds.  A July 2009 rating decision denied a compensable rating for the disability.  He was informed of the decision and of his appellate rights, and did not initiate an appeal of the decision, or submit new and material evidence within the following year.  That rating decision is therefore final.  38 U.S.C.A. § 7105.  

On June 6, 2014, the AOJ received a VA Form 21-526EZ from the Veteran which included a claim for "head conditions"; the AOJ interpreted this as a claim for an increased rating for the scalp wound with residual scar.  The October 2014 rating decision on appeal assigned a separate 10 percent rating for the scalp wound scar, effective June 6, 2014.   

Under Rudd, 20 Vet. App. at 300, absent CUE, the Board is statutorily barred from revisiting the factual or legal findings in the September 1968 and July 2009 rating decisions by operation of 38 U.S.C.A. § 5110(a).  The Veteran has not submitted a claim of CUE in either rating decision.

Under 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, the effective date of an award of an increased rating for a service connected disability is the date of receipt of claim or the date entitlement arose, whichever is later, with the exception that if an increase in disability is factually shown one year prior to the date of claim, the increase may be made retroactive up to one year prior to the date the increase in disability was shown.  See 38 C.F.R. § 3.400 (o)(2).

Accordingly, the only two questions before the Board are:  (1) Whether a claim for increase was received prior to June 6, 2014, and (2) Whether an increase in the severity of the scalp wound with residual scar was factually shown at any time during the one year period preceding that date.  The record does not show any claim for an increased rating for the scalp wound scar prior to June 6, 2014, and there is no evidence in the record showing an increase in the severity of the scar during the one year period preceding that date.

As it is neither shown by the record nor alleged that the Veteran submitted a claim for increase in the rating for his scalp wound with residual scar prior to June 6, 2014, and because challenging the rating assigned in September 1968 or July 2009 is not a valid claim under Rudd, there is no basis in the record for the award of an earlier effective date for the 10 percent rating for this disability, and the appeal in the matter must be denied.


ORDER

A rating in excess of 10 percent for a scalp wound with residual scar is denied.

A compensable rating for bilateral hearing loss is denied.

An effective date prior to June 6, 2014 for the awards of service connection for tinnitus and/or bilateral hearing loss is denied.

An effective date prior to June 6, 2014 for the award of a separate 10 percent rating for scalp wound with residual scar is denied.
REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims remaining on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

Regarding residuals of TBI, to include other mental disorder, cognitive defects and syncope, the Veteran contends that such disabilities are due to a head injury that he sustained from an explosion and shrapnel wound to the scalp in service; this event is documented in the STRs.  He contends that a left temporoparietal cystic lesion, which was found on MRI scans of the brain in 1986 (when he began having symptoms of memory loss, possible seizures, confusion and speech changes) and for which he underwent a craniotomy for biopsy in 2008, is related to his head injury in service.

The record contains conflicting medical opinions regarding the nature and etiology of the Veteran's claimed TBI residuals (including other mental disorder, cognitive defects and syncope).  In a May 1987 letter, neurologist Dr. van den Noort opined that, in view of the location of the Veteran's left temporal cystic lesion, it could be related to his shrapnel wound in military service.  In a January 2009 statement, treating neurosurgeon Dr. Pappas opined that the results of the Veteran's recent surgery would indicate that a past injury could have caused the left temporal cyst; however, at that point in his life, one could not be 100 percent certain.  On June 2009 VA mental health examination, the examiner opined that the Veteran does not suffer from symptoms of a TBI.  On June 2009 VA TBI examination, the examiner opined that it would be conjecture at best to attribute the Veteran's frontotemporal mass to a shrapnel injury that did not cause a skull fracture.  In a December 2010 statement, treating neurosurgeon Dr. Pappas noted that the Veteran had surgery for a left temporal lobe cyst in November 2008 and opined that the cyst could be due to an old injury, stating that it had to be operated on due to enlargement that was causing aphasia.  On May 2016 private examination, Dr. Skaggs opined that the June 2009 VA examiners failed to consider the high velocity at which a piece of shrapnel would have to travel in order to become embedded in the Veteran's scalp; that the TBI examiner failed to consider that concussive damage from an explosion is capable of causing brain injuries in and of itself; and that it is at least as likely as not that the Veteran's left temporoparietal cyst with consequent TBI and residual effects are the result of concussive blasts and shrapnel damage to the left temporoparietal region of the head that were sustained during his time in military service.  The Veteran also submitted journal articles about arachnoid cysts, intracranial cysts, and posttraumatic epilepsy in support of his claims.  Another examination to secure an advisory medical opinion that reconciles/resolves the conflicts in the evidence, and clarifies the diagnosed disability entities, is necessary.

Regarding the rating for PTSD, the Veteran contends that his symptoms have worsened since he was last examined by VA.  His most recent VA psychiatric examination was in September 2014 (approximately two years ago).  He contends that the rating assigned does not reflect his current PTSD symptoms, and he submitted an April 2016 private examination report that notes symptomatology significantly more severe than found on the September 2014 VA examination.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, a contemporaneous examination is necessary.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating has been raised by the record; specifically, on April 2016 private examination, Dr. Henderson-Galligan opined that the Veteran's PTSD causes total occupational and social impairment and that he cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his PTSD.  The Board notes that entitlement to TDIU has not been developed or adjudicated by the AOJ.  Therefore, this must be done on remand.
Finally, updated records of any VA evaluations or treatment the Veteran may have received for the disabilities at issue are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities remaining on appeal.

2.  The AOJ should then arrange for the Veteran to be examined by a neurosurgeon to determine the nature and likely etiology of his claimed residuals of TBI, any other mental disorder with cognitive defects, and syncope.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by diagnosis) each TBI residual disability entity found, to include whether the Veteran has syncope, and/or any other mental disorder or cognitive deficits as TBI residuals.

(b) Please identify the likely etiology of each disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is a residual of concussion or shrapnel head injury in service? 

The examiner must explain the rationale for all opinions.  The rationale must reflect consideration of, and reconcile, the conflicting opinions that are already in the record.

3.  The AOJ should also arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his PTSD.  The Veteran's entire record should be reviewed by the examiner in connection with the examination (and the examiner should have available for review 38 C.F.R. §§ 4.126, 4.130, i.e., the portions of VA's Rating Schedule pertaining to the rating of psychiatric disability).  The examiner should describe all symptoms of the PTSD (and their impact on occupational and social functions) in detail.  The examiner should specifically note the presence (and frequency/severity) or absence of each symptom listed in the criteria for a 50 percent or higher schedular rating, as well as any symptoms of similar gravity found that are not listed in the rating criteria.  The examiner should opine as to the impact of the Veteran's psychiatric disability on his employability, i.e., is he precluded from participating in regular substantially gainful employment consistent with his education and occupational experience.  If not, please provide some examples of the types of employment that remain feasible despite the PTSD.

The examiner must include rationale with all opinions.

4.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

5.  The AOJ should also fully develop the matter of entitlement to a TDIU rating, to include providing the veteran the appropriate VCAA-mandated notice, and adjudicate the matter.  If that benefit is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should also be returned to the Board, if in order, for appellate review.  [He is advised that this matter will not fully be before the Board unless he initiates, and perfects, an appeal of a negative determination by the AOJ.]


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


